dDETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (20170218616) in view of Red (U.S. 3,672,711).
In re Claim 20, Richards teaches A prefabricated column assembly comprising a column (702,802) including a flange (704,706,804,806); first connecting members (778,878) bolted to an outer surface of the flange by first bolts in bolt hole (874B) such that the first connectors contact the outer edge of the flange; a pair of gusset plates (716,816) extending laterally outward from the column; and second bolts in second bolt holes (874D) attaching the gusset plates to the connecting members on opposite sides of the column.  (Figures 7,8)
Richards does not teach second connectors bolted to and contacting the inner surface of the flange.  
Red (U.S. 3,672,711) teaches a dual angle arm connection (37,39) that is shown in Figures 3 and 4 to make a durable connection with multiple I-Beams (27,29,31,33).  Using two angle arms in a back to back configuration would strengthen the connection between anything mounted to an I-beam.  (Figures 7,8)
It would be obvious to one of ordinary skill in the art at the time of filling to modify Richards with the back to back dual angle arms disclosed by Red.  This would allow for a stronger connection between the gusset plates and the I-beam column they are connected to.  In the combination, the second connectors (778,878) would be bolted to and contacting an inner surface of the flange.
In re Claim 21-24, Richards modified by Red has been previously discussed.  In the combination, the first connecting members comprise a pair of first connecting members (778,878), and the second connecting members (778,878) comprise a pair of second connecting members.  The first and second connecting members comprise angle irons with a first arm (780,880) bolted to the column (72,802) and a second arm (782,882) bolted to a gusset plate (716,816).  (Figures 7,8)The angle irons appear as plates with a bend in them.  However, In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e angle irons, does not depend on its method of production, i.e. casting or bending plate. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re Claim 25 and 26, Richards modified by Red has been previously discussed,  Figures 7 and 8 of Richard show connecting members (778,878) extend parallel to a longitudinal axis of the column.  When modified by Red, the second connecting members (778,878) in the combination would also extend parallel to a longitudinal axis of the column and would mirror the first connecting members about the flange.
In re Claim 27, Richards modified by Red has been previously discussed.  Red teaches attaching the connecting members (778,878) to the flange with bolts instead of welds.  While paragraphs 0075 and 0077 do mention welding, it is as an alternative to using fasteners such as bolts.  (Figures 7,8)
In re Claim 29, Richards modified by Red has been previously discussed.  Figure 8 of Richards shows a vertical distance/offset/spacing between the bottom second bolt holes (and therefore bolts) and the top first bolt holes for first member (878).  Furthermore a vertical offset of all of the first and second bolt holes would likewise be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  The inventions would work just as well with the vertically aligned holes as it would with them offset.
In re Claim 30, Richards modified by Red has been previously discussed, but does not teach that the first and second connecting members are flush with the top and bottom of the gusset plates.  However, changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.Extending the connecting members to be flush with the top and bottom edges of the gusset plate would allow them to support the gusset plate along the entire expanse of it side/height.
In re Claim 31, Richards modified by Red has been previously discussed.  Figure 8 shows that third connecting members (818) are attached to the outer surface of gusset plates (816) by bolts in third bolt holes (874E).  The positioning the third bolt holes above the second bolt holes shows that there will be no bolts extending through both second and third connectors
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. The applicant first argues that the second connecting members are   not connected/contacting the inner surface of the flange.   The examiner respectfully maintains that Red teaches a back to back/double angle arm connection (37,39) and applying this to Richards would result in angle connecting member on both the outer and inner surfaces of the flange.  The applicant argues that the Red double angle arm connection (37,39) would not structurally reinforce the connection.  The examiner maintains that multiple points of connection would result in a strong connection. 
The applicant further argues that the combination does not teach the limitations of new claims 29-31.  The applicant is referred to the rejection statements of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/Examiner, Art Unit 3633         

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633